United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 21, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-20251
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LARRY JOE BROWNLOW,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-571-ALL
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Larry Joe Brownlow appeals from the sentence imposed

following his guilty-plea conviction on one count of being a

felon-in-possession of a firearm.   See 18 U.S.C. § 922(g)(1).

Brownlow contends that the district court erred by assigning,

pursuant to U.S.S.G. § 4A1.1(b), criminal history points for a

180-day sentence for theft imposed in 1989 and for a 90-day

sentence, also for theft, imposed in 1991.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20251
                                -2-

     Because Brownlow did not object to his sentence on this

ground in the district court, our review is for plain error.

See United States v. Medina-Anicacio, 325 F.3d 638, 643 (5th Cir.

2003).   Under the plain-error standard of review, the defendant

bears the burden of showing that (1) there is an error, (2) the

error is plain, and (3) the error affects substantial rights.

See United States v. Olano, 507 U.S. 725, 732 (1993).   If these

conditions are satisfied, this court has the discretion to

correct the error only if it “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”     Id.

(internal quotation marks and citation omitted).

     Brownlow argues that criminal history points should not have

been assessed because the theft sentences were imposed more than

10 years before he commenced the instant offense.   In United

States v. Arnold, 213 F.3d 894, 896 (5th Cir. 2000), this court

determined that under U.S.S.G. § 4A1.2(e)(2) “prior sentences

that do not exceed thirteen months are counted for purposes of

determining a criminal history score, but only if the sentencing

court pronounced the term of incarceration within ten years of

the commencement of the instant offense.”   Id.

     The Government concedes that the sentences for the 1989

and 1991 convictions were not imposed with 10 years of the

date Brownlow commenced the offense charged in the indictment.

The Government argues, however, that any error is effectively

obscured because Brownlow remained incarcerated on parole
                            No. 03-20251
                                 -3-

violations beyond the sentence imposed for the theft convictions.

This argument is unavailing, as our review of the record reveals

that no sentence of imprisonment was imposed for either the 1989

theft conviction or the 1991 theft conviction within the 10-year

time frame.    “[S]entence pronouncement is the sole, relevant

event for purposes of § 4A1.2(e).”    Arnold, 213 F.3d at 896.

     The Government also submits that the district court’s error

is not plain because the district court could have imposed the

same sentence by finding that Brownlow had obstructed justice or

by imposing an upward departure.    We decline to engage in such

speculation.    See Arnold, 213 F.3d at 896 n.3.

     The district court’s error was plain and, absent the error,

Brownlow would have received a lesser sentence.     The district

court’s error therefore affected Brownlow’s substantial rights.

See United States v. Aderholt, 87 F.3d 740, 744 (5th Cir. 1996).

Because in this matter the error seriously affected the fairness

and integrity of the judicial proceeding, we will exercise our

discretion to correct the error.     See id.   The sentence is hereby

VACATED, and the matter is REMANDED to the district court for

resentencing.

     SENTENCE VACATED; REMANDED FOR RESENTENCING.